EXHIBIT 15.3 DUPORT PROPERTY CLAIMS Claim Number Area (Hectare) Registered Owner Recording Date Claim Due Date PATENTED CLAIMS JES 100 16 THE SHERIDAN PLATINUM GROUP JES 101 16 JES 102 19 JES 103 17 JES 104 16 JES 105 16 JES 96 17 JES 97 16 JES 98 22 JES 99 16 K1328 SPG K1329 SPG K1332 7 SPG K1333 17 SPG K1334 16 SPG K1335 23 SPG K13464 0 SPG K13467 0 McA 11 16 SPG S158 1 SPG S170 3 SPG S172 11 S173 3 SPG S185 136 SPG 21 YEAR LEASES K2554 0 SPG K2555 17 SPG K2689 16 K2690 16 K2691 15 K2556 18 SPG K3026 0 K1330 W.Pt, 24 K268723 12 SPG K268724 12 K268725 12 K268726 12 K268727 12 K268733 15 K268722 14 SPG K268728 14 K268729 14 K268730 14 K268731 14 K268732 14 MINING LICENCES OF OCCUPATION K6127 16 SPG K6128 16 SPG K6129 16 SPG K6130 16 SPG K6131 16 SPG K6132 17 SPG K6133 15 SPG D493 0 SPG K3014 0 SPG K3015 0 SPG K3018 0 SPG K3019 0 SPG K3028 0 K3029 0 K12113 11 SPG K12114 22 K12115 17 K12116 18 K12117 16 K12118 16 K12119 16 K12120 18 K13791 15 SPG K13792 22 K13793 15 K13794 21 K13795 28 K13796 19 K13797 9 K13802 2 SPG K13811 34 SPG K2284 16 SPG K2374 9 SPG STAKED CLAIMS K3007239 81 SPG 2003-NOV-06 2007-NOV-06 K3007240 97 SPG 2003-NOV-06 2007-NOV-06 K3007250 113 SPG 2003-NOV-06 2007-NOV-06 K3007296 194 SPG 2003-NOV-06 2007-NOV-06 K3007297 227 SPG 2003-NOV-06 2007-NOV-06 K3007298 210 SPG 2003-NOV-06 2007-NOV-06 K3007299 259 SPG 2003-NOV-06 2007-NOV-06 K3007303 81 SPG 2003-NOV-06 2007-NOV-06 K3007322 243 SPG 2003-NOV-06 2007-NOV-06 K3007323 259 SPG 2003-NOV-06 2007-NOV-06 K3007324 178 SPG 2003-NOV-06 2007-NOV-06 K3007325 129 SPG 2003-NOV-06 2007-NOV-06 K3007326 32 SPG 2003-NOV-06 2012-NOV-06 K3007332 97 SPG 2003-NOV-06 2007-NOV-06 K3007333 81 SPG 2003-NOV-06 2009-NOV-06 K3007334 129 SPG 2003-NOV-06 2008-NOV-06 Additional Claims Staked by Halo K3016925 192 HALO 7-Sep-2004 7-Sep-2007 K3016926 192 HALO 7-Sep-2004 7-Sep-2007 K3016927 256 HALO 7-Sep-2004 7-Sep-2007 K3016928 256 HALO 7-Sep-2004 7-Sep-2007 K3007988 96 HALO 20-Dec-2005 20-Dec-2007 K3007989 96 HALO 20-Dec-2005 20-Dec-2007 K4204864 176 HALO 1-Jun-2005 1-Jun-2008 K3007986 256 HALO 15-Nov-2005 15-Nov-2007 K3007990 16 HALO 17-Feb-2006 17-Feb-2008 K4204865 208 HALO 17-Feb-2006 17-Feb-2008
